900 F.2d 250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Albert Charles BURGESS, Jr., Petitioner.
No. 89-8116.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided March 16, 1990.

On Petition for Writ of Mandamus.
Albert Charles Burgess, Jr., petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Albert Charles Burgess, Jr., filed this petition for writ of mandamus complaining of delay in the district court in acting on his habeas petition.  Because the magistrate and the district court have both taken action on the petition as recently as January 1990, we hold that there has been no undue delay.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the the decisional process.

PETITION DENIED